DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 6/10/2022 has been entered and considered. Upon entering claim 1 has been amended and claim 4 has been canceled.
Allowable Subject Matter
Claims 1-3, 5-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the determining the supply target power panel is configured to determine supply priorities of remaining power panels excluding the fault-occurred power panel and determine the supply target power panel according to the supply priorities” and in combination with other limitations.
Claims 2-3, 5-12 depend from claim 1.
Claim 13 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “controlling operations of the plurality of power panels according to power supply states of the plurality of power panels, respectively; determining a fault-occurred power panel among the plurality of power panels; transmitting information related to reception and supply of the DC power to the determined fault-occurred power panel and a supply target power panel which is to supply the DC power to the fault-occurred power panel; closing the first circuit breaker of the fault-occurred power panel and the second circuit breaker of the supply target power panel; and supplying the DC power from the supply target power panel to the fault-occurred power panel through the bus line” and in combination with other limitations.
Claims 14-30 depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836